        Case 1:17-cv-02068-SDG Document 42 Filed 04/25/19 Page 1 of 9




              UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
                                     )
KIDANEMARIAM KASSA,                  )
                                     )
      Plaintiff,                     )
                                     )  CIVIL ACTION FILE NO.
      vs.                            )
                                     )  1:17-CV-02068-AT
FULTON COUNTY, GEORGIA,              )
PAUL H. HOWARD, officially &         )
individually,                        )
ANTIONETTE STEPHENSON,               )
individually,                        )  JURY TRIAL REQUESTED
PIERRE EASLEY, individually, and     )
JOHN DOE, officially & individually, )
                                     )
      Defendants.                    )
                                     )

                   PLAINTIFF’S INITIAL DISCLOSURES
      COMES NOW, PLAINTIFF KIDANEMARIAM KASSA by and through her

undersigned Counsel of Record, and hereby makes her Initial Disclosures pursuant

to Rule 26 (a) (1) of the Federal Rules of Civil Procedure and Local Rule 26.1,

N.D.Ga., while reserving the right to amend and supplement these Initial Disclosures

as discovery and investigation continue in this matter.

(1) State precisely the classification of the cause of action being filed, a brief
factual outline of the case including plaintiff’s contentions as to what defendant
did or failed to do, and a succinct statement of the legal issues in the case.


                                          1
        Case 1:17-cv-02068-SDG Document 42 Filed 04/25/19 Page 2 of 9




      This is a personal injury action brought pursuant to 42 U.S.C. § 1983 and the

law and Constitution of the State of Georgia by Plaintiff KIDANEMARIAM

KASSA against Defendant Pierre Easley to recover damages. Plaintiff claims that

defendant violated his rights under the Fourth and Fourteenth Amendments to the

U.S. Constitution and Georgia law by giving false information to a trier of fact to

wrongfully obtain a material witness warrant for Plaintiff that ultimately resulted in

Plaintiff’s arrest and prolonged detention.

(2) Describe in detail all statutes, codes, regulations, legal principles, standards
and customs or usages, and illustrative case law which plaintiff contends are
applicable to this action.
      Plaintiff respectfully reserves the right to supplement this non-exhaustive list

as investigation and discovery in this matter continue:

      (a)    42 U.S.C. § 1983;

      (b)    U.S. Cont. amdn. IV & XIV;

      (c)    Ga. Const. art. I, § 1, ¶XVII;

      (d)    O.C.G.A § 51-7-20;

      (e)    O.C.G.A. § 51-7-40;

      (f)    O.C.G.A. § 51-7-1;

      (g)    O.C.G.A. § 13-6-11;

      (h)    O.C.G.A. § 16-5-23;

                                          2
        Case 1:17-cv-02068-SDG Document 42 Filed 04/25/19 Page 3 of 9




      (i)    O.C.G.A. § 16-10-24;

      (j)    O.C.G.A. § 16-11-39;

      (k)    Skop v. City of Atlanta, 485 F.3d 1130 (11th Cir. 2007);

      (l)    Reese v. Herbert, 527 F.3d 1253 (11th Cir. 2008);

      (m)    Woodward v. Gray, 241 Ga. App. 847, 527 S.E.2d 595 (11th Cir. 2000);

      (n)    Davis v. Williams, 451 F.3d (11th Cir. 2006);

      (o)    Coley v. State, 178 Ga.App. 688, 344 S.E.2d 490 (1986); and

      (p)    Galindo-Eriza v. State, 306 Ga.App. 16 (2010).

(3) Provide the name and, if known, the address and telephone number of each
individual likely to have discoverable information that you may use to support
your claims or defenses, unless solely for impeachment, identifying the subjects
of the information. (Attach witness list to Initial Disclosures as Attachment A.)
      Please see Attachment A for a list of potential witnesses of which Plaintiff is

currently aware and for whom Plaintiff has contact information.             Plaintiff

respectfully reserves the right to supplement or amend this non-exhaustive list as

investigation and discovery continue in this matter.

(4) Provide the name of any person who may be used at trial to present evidence
under Rules 702, 703, or 705 of the Federal Rules of Evidence. For all experts
described in Fed.R.Civ.P. 26(a)(2)(B), provide a separate written report
satisfying the provisions of that rule. (Attach expert witness list and written
reports to Responses to Initial Disclosures as Attachment B.)




                                         3
        Case 1:17-cv-02068-SDG Document 42 Filed 04/25/19 Page 4 of 9




Plaintiff has not retained expert witnesses. Plaintiff does, however, respectfully

reserve the right to hire witnesses to provide expert testimony should it become

necessary, in accordance with the rules of this Court and all applicable law.

(5) Provide a copy of, or a description by category and location of, all
documents, data compilations or other electronically stored information, and
tangible things in your possession, custody, or control that you may use to
support your claims or defenses unless solely for impeachment, identifying the
subjects of the information. (Attach document list and descriptions to Initial
Disclosures as Attachment C.)
      Please see Attachment C for a listing of items currently in Plaintiff’s

possession. Plaintiff respectfully reserves the right to supplement and amend this

list as discovery and investigation continue in this matter.

(6) In the space provided below, provide a computation of any category of
damages claimed by you. In addition, include a copy of, or describe by category
and location of, the documents or other evidentiary material, not privileged or
protected from disclosure, on which such computation is based, including
materials bearing on the nature and extent of injuries suffered, making such
documents or evidentiary material available for inspection and copying (Rev.
as under Fed.R.Civ.P. 34. (Attach any copies and descriptions to Initial
Disclosures as Attachment D.)
   a. Mental anguish resulting from sexual battery and false arrest: $100,000.00

   b. Damages resulting from civil rights violations: $100,000.00.

   c. Punitive and bad-faith damages: $300,000.00.

   d. Total: Approximately $500,000.00.




                                           4
        Case 1:17-cv-02068-SDG Document 42 Filed 04/25/19 Page 5 of 9




(7) Attach for inspection and copying as under Fed.R.Civ.P. 34 any insurance
agreement under which any person carrying on an insurance business may be
liable to satisfy part or all of a judgment which may be entered in this action or
to indemnify or reimburse for payments made to satisfy the judgment. (Attach
copy of insurance agreement to Initial Disclosures as Attachment E.)
Plaintiff is not aware of any insurance policy relevant to this action.

(8) Disclose the full name, address, and telephone number of all persons or
legal entities who have a subrogation interest in the cause of action set forth in
plaintiff’s cause of action and state the basis and extent of such interest.
Plaintiff is not aware of any persons or entities who have a subrogation interest in

the cause of action set forth in Plaintiff’s Complaint.

                                 CERTIFICATION

      Counsel for Plaintiff certifies that in compliance with Local Rule 5.1 (C), this

pleading has been prepared with Times New Roman font in 14 point, a top margin

of not less than one and one-half inches and side margins of not less than one inch.

      Respectfully submitted this 25th day of April, 2019.

                                           /S/TIFFANY WILLIAMS ROBERTS
                                           Tiffany Williams Roberts
                                           Bar No. 791208
                                           235 Peachtree Street, Suite 400
                                           Atlanta, Georgia 30303
                                           (404) 287-2090 – telephone
                                           (678) 965-1790 –facsimile
                                           troberts@tiffanywroberts.com



                                           5
    Case 1:17-cv-02068-SDG Document 42 Filed 04/25/19 Page 6 of 9




                                Attachment A

1. Plaintiff KIDANEMARIAM KASSA has knowledge of facts giving rise to

   the allegations in his Complaint;

2. Merhawi Meles, 773-394-9375, has personal knowledge of facts giving rise

   to certain allegations in Plaintiff’s Complaint.

3. Former Fulton County Assistant District Attorney Antoinette Stephenson

   has personal knowledge of facts giving rise to certain allegations in

   Plaintiff’s Complaint;

4. Defendant Pierre Easley has personal knowledge of facts giving rise to

   certain allegations in Plaintiff’s Complaint; and

5. Hon. Judge Wendy Shoob of Fulton County Superior Court may have more

   detailed information regarding certain allegations in Plaintiff’s Complaint.

6. Hon. Judge John J. Goger of Fulton County Superior Court may have more

   detailed information regarding certain allegations in Plaintiff’s Complaint.

7. Various staff members at the Fulton County Sheriff warrant division located

   at the Fulton County Superior Court may have more detailed information

   regarding certain allegations in Plaintiff’s Complaint.




                                       6
     Case 1:17-cv-02068-SDG Document 42 Filed 04/25/19 Page 7 of 9




                                Attachment C

1. Medical records pertaining to Plaintiff’s heart condition.

2. Court documents related to Fulton County Superior Court case in which

   Plaintiff was a complaining witness.




                                      7
        Case 1:17-cv-02068-SDG Document 42 Filed 04/25/19 Page 8 of 9




              UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
                                     )
KIDANEMARIAM KASSA,                  )
                                     )
      Plaintiff,                     )
                                     )  CIVIL ACTION FILE NO.
      vs.                            )
                                     )  1:17-CV-02068-AT
FULTON COUNTY, GEORGIA,              )
PAUL H. HOWARD, officially &         )
individually,                        )
ANTIONETTE STEPHENSON,               )
individually,                        )  JURY TRIAL REQUESTED
PIERRE EASLEY, individually, and     )
JOHN DOE, officially & individually, )
                                     )
      Defendants.                    )
                                     )

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on April 25, 2019, I served the foregoing

PLAINTIFF’S INITIAL DISCLOSURES with the Clerk of this court using the

CM/ECF system, which will automatically send email notification of such filing to

all counsel of record.

      Respectfully submitted this 25th day of April, 2019.

      /S/TIFFANY WILLIAMS ROBERTS
      Tiffany Williams Roberts
      Bar No. 791208
      235 Peachtree Street, Suite 400

                                         8
 Case 1:17-cv-02068-SDG Document 42 Filed 04/25/19 Page 9 of 9




Atlanta, Georgia 30303
(404) 287-2090 – telephone
(678) 965-1790 –facsimile
troberts@tiffanywroberts.com




                               9
